ODOM, Judge,
dissenting.
I dissent to the majority opinion’s conclusion that the complained of argument was a reasonable deduction from the evidence. The majority opinion does not set out any evidence from the trial of this case that would support a reasonable deduction that the prosecutrix had been manipulated into signing the affidavit. Is the majority relying on evidence that appellant’s mother brought food and other things for her own grandchild? Is the majority relying on testimony that the prosecutrix and her mother talked to counsel because they wanted appellant released? These do not show manipulation. If there is other evidence upon which the jury argument could be based, the majority should set it out in the opinion.
The trial court overruled the objection to the improper jury argument. If the objection had been sustained and the jury instructed to disregard I could concur in the result, but appellant’s objection was overruled. The judgment should be reversed.
CLINTON, TEAGUE and MILLER, JJ., join this dissent.